1    .




                       The Attorney        General of Texas
                                      December 19, 1977
JOHN L. HILL
Attorney General


                   Honorable Clinton Kersey        Opinion No. H-1106
                   Executive Director
                   Texas Commission on             Re: Authority of the Texas
                     Alcoholism                    Commission on Alcoholism
                   201 East 14th Street            under H.B. 321 and S.B. 620.
                   Austin, Texas 78701

                   Dear Mr. Kersey:

                        You have requested
                                     .      our opinion regarding the authority
                   of the Texas Conrmission on Alcoholism under two bills enacted
                   by the 65th Legislature.

                        House Bill 321, Acts 1977, 65th Leg., ch. 553, at 1383,
                   codified as article 5561cc, V.T.C.S., establishes a procedure
                   by which the Commission is to license health care facilities
                   which treat alcoholics.  The statute took effect September 1,
                   1977, except for section 2, which will take effect on
                   September 1, 1978. Section 2 provides:

                               A person who operates a health
                             care facility that treats alcohol-
                             ics may obtain a license issued
                             under this Act.

                   You ask what powers the Commission may exercise under this
                   statute prior to September 1, 1978.

                        Section 3(l) of article 5561~~ requires an applicant
                   for a license to "file a written application on a form
                   prescribed by the commission together with a license fee
                   of $25." Section 6 authorizes the Commission to make an
                   inspection of any facility seeking a license. Section 7(a)
                   empowers the Commission to "adopt rules, regulations, and
                   standards" with regard to licensed treatment facilities and
                   those seeking a license, and section 9(a) permits the
                   Commission to seek an injunction against any "person who
                   falsely represents a health care facility as licensed." In
                   our opinion, the Commission may act under each of these




                                              p. 4528
Honorable Clinton Kersey        - Page 2   (H-1106)



provisions of article 5561~ prior to September 1, 1978. It
may receive applications for licensing, inspect facilities,
adopt rules, regulations and standards, and petition for in-
junctive relief. The only authority which the Commission may
not exercise prior to September 1, 1978, is the actual issuance
of licenses to applicants. The statute clearly contemplates,
however, that it may do all things preliminary to the issuance
of a license prior to that date.

     Senate Bill 620, Acts 1977, 65th Leg., ch. 440, at 1160,
amended section 12 of article 5561c, ~V.T.C.S. Prior to the
enactment of Senate Bill 620, section 12 authorized judges in
certain instances to remand a person "to the Commission or its
authorized representative for care and treatment for a period
not to exceed ninety (90) days." The amendment permits a judge
to remand a person "to the Commission, its authorized repre-
sentative, or a treatment facility approved by the Commission
for alcoholic detoxification or treatment purposes."   (Emphasis
added). You ask whether this additional lanauaae-emoowers the
Commission to grant applications for approval prior to September    1,
1978, the date on which licenses may first be issued.

     As noted above, we believe that the Commission is presently
authorized to adopt rules and set standards under section 7 of
article 5561~~. and to accept applications for licensing under
section 3 thereof. In our opinion, the Commission may, during
the period prior to September 1, 1978, treat license applications
as applications for approval under section 12 of article 5561~.
Section 7 of article 5561~~ establishes sufficient standards to
guide the Commission in its consideration of treatment facili-
ties. Furthermore, the language added to section 12 by Senate
Bill 620 probably does not enlarge upon the authority of the
Commission, since, even under prior law, a court could commit
a person to the Commission's "authorized representative."
Accordingly, it is our opinion that Senate Bill 620, by amending
section 12 of article 5561c, empowers the Commission to grant
applications for approval as alcoholic detoxification or treat-
ment facilities prior to September 1, 1978.

                       S UMMA      RY

          Under House Bill 621, Acts 1977, 65th Leg.,
          ch. 553, at 1383, codified as article 5561cc,
          V.T.C.S., the Texas Commission on Alcoholism
          may receive applications for licensing, in-
          spect facilities, adopt rules, regulations
          and standards, and petition for injunctive
          relief prior to September 1, 1978. Under




                           P. 4529
L   I




        Honorable Clinton Kersey        - Page 3   (H-1106)



                    Senate Bill 620, Acts 1977, 65th Leg.,
                    ch. 440, at 1160, which amends section
                    12 of article 5561c, V.T.C.S., the
                    Commission may grant applications for
                    approval as alcoholic detoxification
                    or treatment facilities prior to
                    September 1, 1978, although licenses
                    may not be issued until that date.

                                        Very truly yours,




                                        Attorney General of Texas

        APPROVED:




        Opinion Committee

        jst




                                   p. 4530